Title: To James Madison from John Armstrong, 29 June 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Dept. 29th. June 1814.
        
        Perceiving many defects in the organisation and practice of the accounting branch of this department and great abuses resulting therefrom, I presented the subject to the attention of Congress on the 3d. day of January last. The committees to whom the consideration of this business was assigned, united in opinion with me, that the expending departments of the government ought to have as little as possible to do with the settling of accounts and that balances found to be due to individuals, in account with the United States, should be so found by the accounting officers of the treasury department, before warrants for amount of such balances should

be drawn by the secretaries. A bill making this provision was prepared by the Attorney General and offered to the Senate, but was subsequently set aside on the ground, that the provision already existed; that the law commanded reports of accountants to be submitted to the officers of the Treasury Department for examination and revision; that this was obviously and wisely intended as a check upon these reports and that to ensure this end, warrants (excepting for monies payable in advance) could not be legally drawn untill after such examination and revision had been made, and that otherwise the check upon the haste, the errors or the corruption of accountants, contemplated by the law, would be lost and the provision itself become a mere fiction. All therefore that the Senate deemed necessary, was to provide additional means for giving execution to the law as it now stands. This provision, unanimously made by the Senate, was lost in the house of representatives, but not as I understand from any hostility to its principle. Thus fortified in my original opinion by the sense of the two committees, of the Attorney General and of the Senate, I could not hesitate to forbear a usage which I found to be a departure as well from the first practice under the law, as from the law itself and which imposed upon me a responsabi[li]ty not enjoined by any act of the Legislature. I accordingly took an early occasion to inform Mr. Simmons that I would no longer draw warrants for balances reported by him, which had not previously received the sanction of the accounting officers of the Treasury.
        Though the reasons assigned for taking this new course, or rather for going back to the old one, were altogether of a public nature, I cannot conceal from you that I had others personal to Mr. Simmons and of a character not less imperative. These were my want of confidence
        1st. in his competency to discharge the duties of his office
        2d. in his attachment to the government &
        3d. in his morals, both public and private.
        That I am not alone in my belief of his want of competency, I need but refer to the written opinion of Genl. Hamilton—to the verbal declarations of Messieurs Wolcot and Gallatin, his successors in office, and to the known sentiments of every Secretary of War with perhaps a single exception, who has acted with him.
        Of his hostility to the administration, better proof is not wanted, than the selection made by him of clerks. These, as I am told, to the number of twenty, are zealous & active partisans of the opposition. Other proof of this hostility will be given if required.
        Under the head of deficient morals, I will not condescend to bring evidence of what is so well known, that this man has been repeatedly charged with the crime of Stealing—or, (what is matter of record) that his testimony in the case of Gen. Wilkinson was one thing before the Committee of Congress & another before the Court Martial. I shall be contented

with offering only what he has himself furnished since the date of that order at which he has taken so much umbrage.
        No. 1. is the copy of a letter to Major Many of the Artillery, in which, with a view of creating prejudice Against me, he resorts to a positive falsehood. It is not true as he asserts, that the accounting Officers of the treasury Dept. have refused to receive accounts for examination & revision, untill after balances are paid. They say nothing about balances. They but adhere to the rule of quarterly reports.
        No. 2. Is a letter from Mr. T. Cook of No. Carolina having on it an endorsement by Mr. Simmons. This represents, that he was prohibited from reporting the sum payable; that the treasury had declined acting on reports made to them agreeably to my orders & that in consequence of this alledged disagreement between the two Departments, he can do nothing with the claim.
        On this I would remark, that by my orders he is directed, (not prohibited) to report the sum payable; that the treasury does not decline acting on reports made to them for revision &c; that it was in Mr. Simmons power to have settled & reported Mr. Cook’s account and lastly, that no disagreement exists between the Treasury & war Departments on this subject. This last fact has been distinctly stated to Mr. S. by the Secy. of the treasury, who took the trouble of admonishing him against either deceiving himself or others on this head: yet in the face of this admonition he goes on to circulate the story and to make impressions unfavorable to both departments.
        No. 3. is a letter to Dr. Rees of Richmond. It makes the same false assertions and closes with the very consoling advice to the Dr. that he could but file his account. I could multiply proofs of this sort of mischief and misrepresentation—from three to three hundred.
        At the moment when closing the preceeding paragraph Mr. Harbaugh a Quarter Master Gen. of Ohio Militia handed me the enclosed papers No. 4 & informed me that Mr. Simmons had refused to countersign a warrant given to this office for three thousand five hundred dollars and which, after eight journies to this place, would have enabled him to discharge debts incurred on public account two years ago. Besides the positive injustice to this claimant, the case involves a question of much public interest. If Mr. Simmons, who is a meer verifier of warrants & who has neither authority to give nor to withold them, can stop payments in advance to contractors, Quarter masters &c there is an end to the public business of this Department. I have the h⟨onor⟩ to be Sir
      